DETAILED ACTION
In response to the Preliminary Amendments, claims 1-20 are amended. Currently, claims 1-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes that the preliminary amendments to the claims are considered sufficient for removing the previously noted limitations that would have been considered new features only supported by the instant application, see attached Interview Summary for additional details. 
Although applicant has amended the claims to recite an actuatable member instead of the occluder previously required, the limitation of “actuatable member” is still interpreted as referring to the expandable balloon, bladder, or other expandable structure 126 of instant disclosure, see instant [0069], wherein the additional limitations of the first and second sides of the guidewire lumen; the first and second sides of the guidewire; and the first and second sides of the actuatable member in claims 3 and 14 are interpreted as referring to the sides illustrated in Figs. 14B, 14C, see annotation of these figures for details:

    PNG
    media_image1.png
    550
    521
    media_image1.png
    Greyscale

Therefore, the priority claim of the instant application as a Continuation is accepted since the instant claims presented in the Preliminary Amendments filed on May 3, 2022 and as interpreted above are supported by US Application No. 15/574,112 with the filing date of November 14, 2017 which is a 371 of PCT/US2015/026003 with the filing date of April 15, 2015 and claim priority to US Provisional Application No. 61,979,991 with the filing date of April 15, 2014. Accordingly, the amended claims are given the priority date of April 15, 2014. However, if applicant intends to require a different scope than that interpreted above, applicant is advised to cite support in the priority documents for such limitations so as to avoid any issues of new matter.
Moreover, while the amendments to claim 1 is sufficient to clarifying the noted confusion, upon further consideration, the amendments to claim 13 are not sufficient to clarifying all of the confusion in the claim, see below for additional details.

Drawings
The drawings were received on May 3, 2022.  These drawings are accepted.

Specification
The preliminary amendment to the specification filed on May 3, 2022 has been accepted.

However, the disclosure is also objected to because of the following informalities: 
the recitation of “guide wire lumen 114” in line 3 of [0069] as filed on May 3, 2022 should be recited as --guidewire lumen 114-- to be consistent with the other recitations of the limitation. Appropriate correction is required.

The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an actuatable member”. It is suggested that applicant further amend [0069] as filed on May 3, 2022 on lines 3-4 to recite --The interior of the guidewire lumen 114 includes an actuatable member comprising an expandable balloon, a bladder, or other expandable structure 126-- to provide antecedent basis for the claimed limitation.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claim 1: the recitation of “the guide wire lumen” on line 7 should be recited as --the guidewire lumen-- as this is how the guidewire lumen is introduced in line 2.  
Claims 2-7 are objected to for incorporating the above informality through their respective claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitations of “the actuatable member is moveable into and out of a wall of the guidewire lumen” (lines 5-6) and “the actuatable member is outside of the wall” in lines 9-10 is confusing because as best understood from the instant disclosure, the actuatable member forms a part of the wall of the guidewire lumen (see instant Figs. 14B, 14C where expandable structure 126 forms a part of the wall of the guidewire lumen). Therefore, it is unclear how the actuatable member can be moveable into the wall and how the actuatable member can be outside of the wall when the actuatable member itself forms a part of the wall.  However, as best understood from the instant disclosure for the purpose of continuous examination, the recitation is interpreted as requiring that the actuatable member being moveable between a position when in the actuated configuration where the actuatable member extend into the guidewire lumen closer to the center  of the guidewire lumen as compared to a position when in the non-actuated configuration as illustrated by the relative positions of structure 126 in instant Fig. 14C (the actuatable member being moved out the wall of the guidewire lumen) relative to instant Fig. 14B (the actuatable member being moved into the wall of the guidewire lumen). 
Regarding claim 15, the limitation of “a recess in the wall” is also confusing because the actuatable member itself forms a part of the wall, see above rejection of claim 13 for additional details. However, as best understood from Figs. 14B, 14C, it appears that the limitation is referring to recess 127 in the inner wall of the distal portion 102 in which expandable structure 126 is positioned in in Fig. 14B or extend out of in Fig. 14C. Therefore, applicant is suggested to clarify the claim to requiring this structure so as to clarify the noted confusion. Moreover, applicant is also advised that amendments clarifying the recess in the wall should also be consistent with any amendments for clarifying the confusion of the claimed wall in claim 13.
Regarding claim 16, the recitation of “the actuatable member is in the actuated configuration, the actuatable member is in the recess” appears to be directly conflicting the limitation of lines 5-6 of claim 15 to which the claim depends from. However, as best understood from the instant disclosure for the purpose of continuous examination, the limitation is interpreted as requiring that when the actuatable member is in the actuated configuration, a portion of the actuatable member is also in the recess as illustrated in instant Fig. 14C.
Claims 14-20 are rejected for incorporating the confusion through their respective dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horzewski (US Pat. No. 4,932,959).
Claim 1. Horzewski discloses a catheter for use with a guidewire, the catheter comprising:
a guidewire lumen (17); and
an actuatable member (23),
where the actuatable member has a non-actuated configuration (Fig. 2) and an actuated configuration (Fig. 3), and
where when the actuatable member is in the actuated configuration, the actuatable member is closer to a center of the guide wire lumen than when the actuatable member is in the non-actuated configuration (Fig. 3; i.e., since thin flexible section 23 expands inwardly to engage guidewire 16).
Claim 2. Horzewski discloses the catheter of claim 1, where when the actuatable member is in the non-actuated state and the guidewire is in the guidewire lumen, the actuatable member is on two sides of the guidewire (Fig. 2), and where when the actuatable member is in the actuated state and the guidewire is in the guidewire lumen, the actuatable member is on the two sides of the guidewire (Fig. 3) (i.e., thin flexible section 23 is on the diametrically opposing sides of guidewire 16 illustrated in Figs. 2 and 3).
Claim 3. Horzewski discloses the catheter of claim 1, where when the actuatable member is in the non-actuated configuration (Fig. 2), the actuatable member is on a first side of the guidewire lumen and on a second side of the guidewire lumen (i.e., thin flexible section 23 is on the diametrically opposing sides of inner lumen 17 similar to how structure 126 is on diametrically opposing sides of guidewire lumen 114 illustrated in instant Figs. 14B, 14C), 
where the first side of the guidewire lumen is opposite the second side of the guidewire lumen (i.e., diametrically opposite sides), 
where when the actuatable member is in the actuated configuration and the guidewire is in the guidewire lumen, the actuatable member is on a first side of the guidewire and on a second side of the guidewire (Figs. 2, 3; i.e., diametrically opposite sides of guidewire 16 similar to how structure 126 is on diametrically opposing sides of guidewire 188 illustrated in instant Figs. 14B, 14C),
where the first side of the guidewire is opposite the second side of the guidewire such that when the actuatable member is in the actuated configuration (Fig. 3), the guidewire is compressed between a first side of the actuatable member (i.e., a first diametrical side of thin flexible section 23) and a second side of the actuatable member (i.e., a second diametrical side of thin flexible section 23) (i.e., the first and second sides of thin flexible section 23 illustrated in Figs. 2, 3 is similar to the sides of structure 126 illustrated in instant Figs. 14B, 14C), and
where the first side of the actuatable member is opposite the second side of the actuatable member (i.e., diametrically opposing sides). 

    PNG
    media_image2.png
    292
    1018
    media_image2.png
    Greyscale

Annotated Figures 2 and 3 of Horzewski
Therefore, it is clear that Horzewski discloses the first and second sides of the guidewire lumen; the first and second sides of the guidewire; and the first and second sides of the actuatable member as the sides indicated in annotated Figs. 2,3 which is interpreted in a similar manner as the instant Figs. 14B, 14C, see above annotation for details.
Claim 5. Horzewski discloses the catheter of claim 1, where the actuatable member is expandable (Fig. 3; col. 3, lines 46-50).
Claim 7. Horzewski discloses the catheter of claim 1, where the actuatable member comprises a first portion (i.e., portion of thin flexible section 23 on one diametric side) and a second portion (i.e., portion of thin flexible section 23 on the other diametric side) movable into (Fig. 3) and out (Fig. 2) of contact with the guidewire when the guidewire is in the guidewire lumen such that when the actuatable member is in the actuated configuration and the guidewire is in the guidewire lumen, the first portion and the second portion contact the guidewire (Fig. 3) (i.e., the first and second portions of thin flexible section 23 being on opposite diametric sides similar to how structure 126 of the instant disclosure are positioned on diametric sides in Figs 14B, 14C).
Claim 8. Horzewski discloses a catheter for use with a guidewire, the catheter comprising:
an actuatable member (23); and
a guidewire lumen (17) openable and closeable via the actuatable member (i.e., inner lumen 17 is open in Fig. 2 and closed in Fig. 3),
where the actuatable member has a non-actuated configuration (Fig. 2) and an actuated configuration (Fig. 3),
where when the actuatable member is in the non-actuated configuration, the guidewire lumen is open (Fig. 2), and
where when the actuatable member is in the actuated configuration, the guidewire lumen is closed (Fig. 3; col. 3, lines 46-50).
Claim 11. Horzewski discloses the catheter of claim 8, further where the actuatable member is expandable (col. 3, lines 46-50, i.e., since thin flexible section 23 is expandable).
Claim 12. Horzewski discloses the catheter of claim 8, where the actuatable member is longer when the actuatable member is in the actuated configuration than when the actuatable member is in the non-actuated configuration (col. 3, lines 46-50; i.e., since thin flexible section 23 is expanded in the actuated configuration of Fig. 3).
Claim 13. Horzewski discloses a catheter for use with a guidewire, the catheter comprising:
a guidewire lumen (17); and
an actuatable member (23) having a non-actuated configuration (Fig. 2) and an actuated configuration (Fig. 3),
where the actuatable member is moveable into and out of a wall of the guidewire lumen (i.e., moveable to extend into toward the center of inner lumen 17),
where when the actuatable member is in the non-actuated configuration, the actuatable member is in the wall (Fig. 2), and
where when the actuatable member is in the actuated configuration, the actuatable member is outside the wall (Fig. 3) (i.e., thin flexible section 23 is moveable into and out of a wall of inner lumen 17 similar to how expandable structure 126 of the instant disclosure is moveable into and out of a wall of guidewire lumen 114 in instant Figs. 14B, 14C).
Claim 14. Horzewski discloses the catheter of claim 13, where when the actuatable member is in the wall (Fig. 2), the actuatable member is on a first side of the guidewire lumen and on a second side of the guidewire lumen (i.e., thin flexible section 23 is on the diametrically opposing sides of inner lumen 17 similar to how structure 126 is on diametrically opposing sides of guidewire lumen 114 illustrated in instant Figs. 14B, 14C). 
where the first side of the guidewire lumen is opposite the second side of the guidewire lumen (i.e., diametrically opposite sides), 
where when the actuatable member is outside of the wall and the guidewire is in the guidewire lumen, the actuatable member is on a first side of the guidewire and on a second side of the guidewire (Figs. 2, 3; i.e., diametrically opposite sides of guidewire 16 similar to how structure 126 is on diametrically opposing sides of guidewire 188 illustrated in instant Figs. 14B, 14C),
where the first side of the guidewire is opposite the second side of the guidewire such that when the actuatable member is in the actuated configuration (Fig. 3), the guidewire is compressed between a first side of the actuatable member (i.e., a first diametrical side of thin flexible section 23) and a second side of the actuatable member (i.e., a second diametrical side of thin flexible section 23) (i.e., the first and second sides of thin flexible section 23 illustrated in Figs. 2, 3 is similar to the sides of structure 126 illustrated in instant Figs. 14B, 14C), and
where the first side of the actuatable member is opposite the second side of the actuatable member (i.e., diametrically opposing sides).
Again, annotated Figs. 2, 3, of Horzewski discloses the first and second sides of the guidewire lumen; the first and second sides of the guidewire; and the first and second sides of the actuatable member as the sides indicated in annotated Figs. 2,3 which is interpreted in a similar manner as the instant Figs. 14B, 14C, see above annotation for details.
Claim 20. Horzewski discloses the catheter of claim 13, further where the actuatable member is expandable (col. 3, lines 46-50, i.e., since thin flexible section 23 is expandable).

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US Pat. No. 5,320,604).
Claim 8. Walker discloses a catheter for use with a guidewire, the catheter comprising:
an actuatable member (78’); and
a guidewire lumen (56) openable (i.e., open when collar 78’ is not in sealing engagement with seal section 60) and closeable (i.e., close when collar 78’ is in sealing engagement with seal section 60) via the actuatable member,
where the actuatable member has a non-actuated configuration (i.e., non-actuated since collar 78’ is not in sealing engagement with seal section 60) and an actuated configuration (i.e., actuated since collar 78’ is in sealing engagement with seal section 60),
where when the actuatable member is in the non-actuated configuration, the guidewire lumen is open (Fig. 5; i.e., when collar 78’ is not in sealing engagement with seal section 50, fluid flow through lumen 56 out of perforations 54 and out of port 94), and
where when the actuatable member is in the actuated configuration, the guidewire lumen is closed (Fig. 6, col. 9, lines 59-; i.e., when collar 78’ is in sealing engagement with seal section 60, fluid is not allowed to flow through lumen 56 out of port 94).
Claim 9. Walker discloses the catheter of claim 8, further comprising fluid ports (54), where when the actuatable member is in the guidewire lumen, fluid is deliverable through the fluid ports (Fig. 5; i.e., when collar 78’ being in sealing engagement with seal section 60, perforations 54 are open for fluid to be delivered therethrough).
Claim 10. Walker discloses the catheter of claim 8, further comprising fluid ports (54), where the actuatable member is distal the fluid ports (Fig. 6).

Claims 1-3, 7, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegde (US Pat. No. 6,231,543 B1).
Claim 1. Hegde discloses a catheter for use with a guidewire, the catheter comprising:
a guidewire lumen (12); and
an actuatable member (40),
where the actuatable member has a non-actuated configuration (Fig. 2) and an actuated configuration (Fig. 3), and
where when the actuatable member is in the actuated configuration, the actuatable member is closer to a center of the guide wire lumen than when the actuatable member is in the non-actuated configuration (Fig. 3).
Claim 2. Hegde discloses the catheter of claim 1, where when the actuatable member is in the non-actuated state and the guidewire is in the guidewire lumen, the actuatable member is on two sides of the guidewire (Fig. 2), and where when the actuatable member is in the actuated state and the guidewire is in the guidewire lumen, the actuatable member is on the two sides of the guidewire (Fig. 3) (i.e., valve 40 is on the diametrically opposing sides of guidewire 18 illustrated in Figs. 2 and 3).
Claim 3. Hegde discloses the catheter of claim 1, where when the actuatable member is in the non-actuated configuration (Fig. 2), the actuatable member is on a first side of the guidewire lumen and on a second side of the guidewire lumen (i.e., valve 40  is on the diametrically opposing sides of inner lumen 12 similar to how structure 126 is on diametrically opposing sides of guidewire lumen 114 illustrated in instant Figs. 14B, 14C). 
where the first side of the guidewire lumen is opposite the second side of the guidewire lumen (i.e., diametrically opposite sides), 
where when the actuatable member is in the actuated configuration and the guidewire is in the guidewire lumen, the actuatable member is on a first side of the guidewire and on a second side of the guidewire (Figs. 2, 3; i.e., diametrically opposite sides of guidewire 18 similar to how structure 126 is on diametrically opposing sides of guidewire 188 illustrated in instant Figs. 14B, 14C),
where the first side of the guidewire is opposite the second side of the guidewire such that when the actuatable member is in the actuated configuration (Fig. 3), the guidewire is compressed between a first side of the actuatable member (i.e., a first diametrical side of valve 40) and a second side of the actuatable member (i.e., a second diametrical side of valve 40) (i.e., the first and second sides of valve 40 illustrated in Figs. 2, 3 is similar to the sides of structure 126 illustrated in instant Figs. 14B, 14C), and
where the first side of the actuatable member is opposite the second side of the actuatable member (i.e., diametrically opposing sides).

    PNG
    media_image3.png
    754
    690
    media_image3.png
    Greyscale

Annotated Figures 2 and 3 of Hegde

Annotated Figs. 2, 3, of Hegde discloses the first and second sides of the guidewire lumen; the first and second sides of the guidewire; and the first and second sides of the actuatable member as the sides indicated in annotated Figs. 2,3 which is interpreted in a similar manner as the instant Figs. 14B, 14C, see above annotation for details.
Claim 7. Hegde discloses the catheter of claim 1, where the actuatable member comprises a first portion (i.e., portion of valve 40 on one diametric side) and a second portion (i.e., portion of valve 40 on the other diametric side) movable into (Fig. 3) and out (Fig. 2) of contact with the guidewire when the guidewire is in the guidewire lumen such that when the actuatable member is in the actuated configuration and the guidewire is in the guidewire lumen, the first portion and the second portion contact the guidewire (Fig. 3) (i.e., the first and second portions of thin flexible section 23 being on opposite diametric sides similar to how structure 126 of the instant disclosure are positioned on diametric sides in Figs 14B, 14C).
Claim 13. Hegde discloses a catheter for use with a guidewire, the catheter comprising:
a guidewire lumen (12); and
an actuatable member (40) having a non-actuated configuration (Fig. 2) and an actuated configuration (Fig. 3),
where the actuatable member is moveable into and out of a wall of the guidewire lumen (i.e., moveable to extend into toward the center of inner lumen 12),
where when the actuatable member is in the non-actuated configuration, the actuatable member is in the wall (Fig. 2), and
where when the actuatable member is in the actuated configuration, the actuatable member is outside the wall (Fig. 3) (i.e., valve 40 is moveable into and out of a wall of inner lumen 12 similar to how expandable structure 126 of the instant disclosure is moveable into and out of a wall of guidewire lumen 114 in instant Figs. 14B, 14C).
Claim 14. Hegde discloses the catheter of claim 13, where when the actuatable member is in the wall (Fig. 2), the actuatable member is on a first side of the guidewire lumen and on a second side of the guidewire lumen (i.e., valve 40  is on the diametrically opposing sides of inner lumen 12 similar to how structure 126 is on diametrically opposing sides of guidewire lumen 114 illustrated in instant Figs. 14B, 14C). 
where the first side of the guidewire lumen is opposite the second side of the guidewire lumen (i.e., diametrically opposite sides), 
where when the actuatable member is outside of the wall and the guidewire is in the guidewire lumen, the actuatable member is on a first side of the guidewire and on a second side of the guidewire (Figs. 2, 3; i.e., diametrically opposite sides of guidewire 18 similar to how structure 126 is on diametrically opposing sides of guidewire 188 illustrated in instant Figs. 14B, 14C),
where the first side of the guidewire is opposite the second side of the guidewire such that when the actuatable member is in the actuated configuration (Fig. 3), the guidewire is compressed between a first side of the actuatable member (i.e., a first diametrical side of valve 40) and a second side of the actuatable member (i.e., a second diametrical side of valve 40) (i.e., the first and second sides of valve 40 illustrated in Figs. 2, 3 is similar to the sides of structure 126 illustrated in instant Figs. 14B, 14C), and
where the first side of the actuatable member is opposite the second side of the actuatable member (i.e., diametrically opposing sides).
Again, annotated Figs. 2, 3, of Hegde discloses the first and second sides of the guidewire lumen; the first and second sides of the guidewire; and the first and second sides of the actuatable member as the sides indicated in annotated Figs. 2,3 which is interpreted in a similar manner as the instant Figs. 14B, 14C, see above annotation for details.
Claim 15. Hegde discloses the catheter of claim 13, but does not explicitly disclose that where the actuatable member is moveable into and out of a recess in the wall (“recess”, see above annotated Figs. 2, 3), where when the actuatable member is in the non-actuated configuration, the actuatable member is in the recess (Fig. 2), and where when the actuatable member is in the actuated configuration, the actuatable member is outside the recess (Fig. 3; i.e., the portion engaging with guidewire 18).
Claim 16. Hegde discloses the catheter of claim 15, where when the actuatable member is in the actuated configuration, the actuatable member is in the recess (Fig. 3; i.e., the portions of valve 40 connected to inner lumen 12 are positioned in the recess).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horzewski (US Pat. No. 4,932,959) in view of Stiger (US Pub. No. 2002/0193735 A1).
Claim 6. Horzewski discloses the catheter of claim 1, but does not explicitly disclose of comprising a deflectable section, where when the deflectable section has a helical profile, the actuatable member is distal the helical section. However, Stiger also discloses a catheter for use with a guidewire, wherein the catheter comprises a dilatation balloon 40 with a guidewire 62 passing therethrough (Fig. 1, [0041]). Stiger further discloses that the catheter may also comprise a helical treatment member 145 (i.e., a deflectable section with a helical profile) proximal to dilatation balloon 140 so as to allow for immediate therapy ([0039]). Therefore, since both Horzewski and Stiger are drawn to catheters for use with a guidewire, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the catheter of Horzewski to further comprise a deflectable section with a helical profile positioned proximal the dilatation balloon as disclosed by Stiger so as to allow for immediate therapy after performing percutaneous transluminal coronary angioplasty ([0039]). Moreover, since Horzewski discloses that thin flexible section 23 is positioned in the dilatation balloon (Figs. 1-3), it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified catheter of Horzewski in view of Stiger comprises a deflectable section with a helical profile (i.e., treatment member 145 of Stiger), the actuatable member is distal the helical section since the added treatment member is positioned proximal to the dilatation balloon and the actuatable member being positioned in the dilatation balloon.

Claims 4, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horzewski (US Pat. No. 4,932,959) in view of Carmel (US Pub. No. 2015/0359998 A1).
Claims 4 and 18. Horzewski discloses the catheters of respective claims 1 and 13, but does not explicitly disclose further comprising fluid ports, where when the actuatable member is in the guidewire lumen, fluid is deliverable through the fluid ports. However, Carmel also discloses a catheter for use with a guidewire, wherein the catheter comprises infusion openings (2116 or 3116) positioned proximal to valving mechanisms comprising a seal (2320 or 3320) in a guidewire lumen (2114 or 3114) throughwhich guidewire 2310 or 3310 passes through to provide a seal about the guidewire and respective lumens 2114 or 3114 (Figs. 2B, [0058]; Fig. 3, [0059]). Carmel further discloses that lateral openings being provided to block the distal opening thereby allowing infusion to exit mostly or solely through the lateral openings rather than mostly or solely through the distal opening ([0008]) thereby directing infusion of fluids such as contrast enhancing material and/or medication to a target ([0050]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horzewski with the feature of fluid ports as disclosed by Carmel so as to better directing fluid flow to a target while the balloon isolates the target ([0050]). Moreover, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified catheter of Horzewski in view of Carmel comprises fluid ports, where when the actuatable member is in the guidewire lumen, fluid is deliverable through the fluid ports.
Claim 19. Horzewski discloses the catheter of claim 13, but does not explicitly disclose further comprising fluid ports, where the actuatable member is distal the fluid ports. However, Carmel also discloses a catheter for use with a guidewire, wherein the catheter comprises infusion openings (2116 or 3116) positioned proximal to valving mechanisms comprising a seal (2320 or 3320) in a guidewire lumen (2114 or 3114) throughwhich guidewire 2310 or 3310 passes through to provide a seal about the guidewire and respective lumens 2114 or 3114 (Figs. 2B, [0058]; Fig. 3, [0059]). Carmel further discloses that lateral openings being provided to block the distal opening thereby allowing infusion to exit mostly or solely through the lateral openings rather than mostly or solely through the distal opening ([0008]) thereby directing infusion of fluids such as contrast enhancing material and/or medication to a target ([0050]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horzewski with the feature of fluid ports as disclosed by Carmel so as to better directing fluid flow to a target while the balloon isolates the target ([0050]). Moreover, since the infusion ports of Carmel are proximal to the valving mechanism and the valving mechanism is similar to thin flexible section 23 of Horzewski, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified catheter of Horzewski in view of Carmel also comprises fluid ports, where the actuatable member is distal the fluid ports.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not singly or in combination disclose all of the limitations of claim 17. It is noted that Horzewski, Walker, and Carmel while discloses a guidewire engaging structures, does not disclose a recess in the inner wall of the catheter forming the guidewire lumen as illustrated in instant Figs. 14B, 14C as recess 127 in the inner wall of the distal portion 102 in which expandable structure 126 is positioned in. It is noted that while Hedge further discloses a catheter with an actuatable member being positioned in a recess of the wall as further explained above but does not disclose that the actuatable member positioned as required in claim 17. Moreover, it is noted that Gin also discloses an actuatable element for securing a guidewire but does not disclose the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783